Per Curiam:
This is not a case of services having been voluntarily rendered without request. They were specifically rendered, on request and under circumstances evincing an intention to pay for them; not to pay for them at any stated period during the life of Julia Peady, but to discharge the whole obligation on her death out of the property she had and expected to leave. No such relation existed between her and the appellee as to create an implied obligation of intention on his part to support her gratuitously. The extraneous facts clearly import an obligation to pay.
Decree affirmed and appeal dismissed at the costs of the appellant.